                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED:
                                                                                        t      ~
                                                                                       I/ ~jl)'J-0
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Government,                             ORDER

                 -against-                                            11   CR. 892 (RMB)

LEONID KAPLAN,

                                   Defendant( s).
------------------------------------------------------------X
        The Court has reviewed the record herein, including Mr. Kaplan' s prose motion, dated

February 14, 2019, for a judicial recommendation "for placement in a Residential Re-Entry

Center ("RRC") and for home confinement."

        The Court was pleased to find out that according to the U.S. Bureau of Prisons ("BOP"),

Mr. Kaplan is currently in a RRC and is scheduled to be released from BOP custody on or about

January 28, 2020.

        In light of the current posture of Mr. Kaplan' s custodial and release status, the Court

takes no action on his request.



Dated: New York, New York
       January 15, 2020


                                                                2~B
                                                     RICHARD M. BERMAN, U.S.D.J.




    Copies Mailed By Chambers
